DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 07/26/2022.
The amendments filed on 07/26/2022 have been entered. Accordingly claims 1 and 3-20 remain pending. Claims 1, 5, 12, and 18 are presently amended.
The previous objection to claim 5 has been withdrawn in light of applicant’s amendment to claim 5.
The previous interpretation of claim 12 and its dependents under 35 USC 112(f) has been removed in light of applicant’s amendment of the limitation “control logic” to “controller” in claim 12. 
The previous rejection of claims 1, 5, 18 and all dependents thereof under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments. However, the amendments to claim 5 and 18 introduce new issues of indefiniteness, which are detailed in the rejection below.

Response to Arguments
Applicant's arguments filed regarding the Borgos reference and the limitation “based on respective distances [...]” have been fully considered but they are not persuasive. Applicant argues that Borgos fails to disclose the sizing being based on respective distances to a center of the pixel. In response examiner notes that the portion of the speckle pattern that is received by each group of pixels is in fact related to the location of the group of pixels and therefore is based on distances from a center of the pixel array.
Applicant’s remaining arguments regarding the prior art rejections of the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 1, 12, and 18 are objected to because of the following informalities:  
Claims 1 and 12 recite the limitation “such that a macro pixel size increases [...]” (and analogous limitations of claim 18) which may be interpreted as NOT a positive recitation. Therefore, it is suggested that rather than “such that” to utilize a positive limitation (e.g. “wherein”, etc. provided as merely an example). 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “a first predetermined weight value” and “ a second predetermined weight value” which renders the claim indefinite. It is unclear whether these two weight values are in addition to the “predetermined weight” recited in claim 4, from which claim 5 depends, or these two weight values merely further limit and breakdown the broader predetermined weight. For the present purposes of examination, the latter interpretation has been used. Further clarification is required. 
Claim 18 recites the limitations “a first predetermined weight value” and “ a second predetermined weight value” which renders the claim indefinite. It is unclear whether these two weight values are in addition to the “predetermined weight” recited earlier in the claim or these two weight values merely further limit and breakdown the broader predetermined weight. For the present purposes of examination, the latter interpretation has been used. Further clarification is required. 
Claim 18 recites the limitation “such that an applied weight increases as distance from the center of the pixel array increases” which renders the claim indefinite because it is unclear which weight is being referenced. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 are under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0057502, February 21, 2019, hereinafter “Wang”) in view of Gbati I (US 2021/0093211, corresponding PCT filed March 8, 2019, hereinafter “Gbati”), Borgos (US 2007/0276265, November 29, 2007), McCaffrey (US 2005/0012968, January 20, 2005), and Nakata (US 2013/0050562, February 28, 2013).
Regarding claim 1, Wang discloses a biometric signal measuring device (“The present invention relates to a device, system and method for skin detection. To enable a reliable, accurate and fast detection the proposed device comprises an input interface (30) for obtaining image data of a scene, said image data comprising a time sequence of image frames, an extraction unit (31) for extracting a photoplethysmography (PPG) signal from a region of interest of said image data” abstract) comprising: 
a light source configured to output a light signal to an object (“an illumination unit 22 (also called illumination source or light source or electromagnetic radiator), such as a lamp or LED, for illuminating/irradiating a region of interest 24, such as the skin of the patient's face (e.g. part of the cheek or forehead), with light” [0059]); 
a pixel array connected to a plurality of row lines and a plurality of column lines (), and comprising a plurality of unit pixels (“The image frames captured by the imaging may particularly correspond to a video sequence captured by means of an analog or digital photosensor, e.g. in a (digital) camera. Such a camera usually includes a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR) or provide information for different spectral ranges, particularly enabling the extraction of PPG signals. The camera may provide an analog or digital signal. The image frames include a plurality of image pixels having associated pixel values. Particularly, the image frames include pixels representing light intensity values captured with different photosensitive elements of a photosensor.” [0058]) configured to sense a reflected light signal corresponding to a reflection of the output light signal by the object (“The light reflected from said region of interest 24 in response to said illumination is detected by the camera 18.” [0059]); 
a binning controller configured to group the plurality of unit pixels to obtain one or more macro pixels (“Thereby, an image pixel may correspond to one photosensitive element of a photo-detector and its (analog or digital) output or may be determined based on a combination (e.g. through binning) of a plurality of the photosensitive elements.” [0058]); and 
a controller configured to obtain a biometric signal of the object, based on a pixel signal generated by each of the one or more macro pixels according to the reflected light signal (“An extraction unit 31 extracts a PPG signal [biometric signal] 41 from a region of interest of said image data, wherein said region of interest may a single pixel or a group of pixel or an area resulting from a segmentation of one or more image frames.” [0062]; also see [0063]).
Although Wang further discloses the controller is configured to change settings of the light source (“an interface 20 for [...] providing medical personnel with an interface to change settings of the device 12, the camera 18, the illumination unit 22 and/or any other parameter of the system 10” [0060]; also see [0063]) which suggests the controller being configured to drive the light source, Wang fails to explicitly disclose the controller being configured to drive the light source.
However, Gbati teaches, in the same field of endeavor, a controller configured to drive the light source (“The controller may be configured to drive the light source of the cardiovascular surface by means of applying direct current or by means of pulse width modulation (PWM). The light source of the cardiovascular surface may be controlled by other methods as well, such as using different controller or applying direct current from a different source or using other digital or analog means.” [0128]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the controller being configured to drive the light source as taught by Gbati in order to reduce power consumption by ensuring the light source is only switched on when there is a reading to be made ([0141] of Gbati).
Wang is silent on wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the first number and the second number differing from each other based on respective distances of the first macro pixel and the second macro pixel from a center of the pixel array, such that a macro pixel size increases as distance from the center of the pixel array increases.
However, Borgos teaches, in the same field of endeavor, wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the first number and the second number differing from each other based on respective distances of the first macro pixel and the second macro pixel from a center of the pixel array (“In some implementations, a CCD (Charge-Coupled Device) or CMOS (Complementary Metal-Oxide-Semiconductor) detector can be used as either a single optical detector 240 or as a plurality of optical detection regions 244. A typical CCD or CMOS detector can have over 1 million pixels, and those in consumer grade digital cameras may have up to 8 million or more pixels in a 1-2 cm rectangular sensor. Each pixel, or separately addressable sensing region, may function as a separate optical detection region 244. " Binning" can also be used to effectively enlarge the detector sensing areas by combining the outputs of an N.times.M group of pixels (e.g., 2.times.2, 2.times.3, 3.times.3, etc). In some implementations, the size of the detected portion 264 for each optical detection region 244 can be dynamically adjusted by " binning." For example, during the life of a sensor the optical characteristics of the optical refractor 212, 214, or 216 can change and the size of the "binned" group of pixels can be dynamically adjusted during the life of the optical sensing system 104 to re-optimize the size of the detected portion 264. In some implementations, each group of pixels acting as a optical detection region 244 can have the same or different sizes, which can be optimized depending upon the portion of the speckle pattern 260 received by that group of pixels.” [0102]; examiner notes that the portion of the speckle pattern received by each group of pixels is related to the location of the group of pixels and therefore is based on distances from a center of the pixel array).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the first number and the second number differing from each other based on respective distances of the first macro pixel and the second macro pixel from a center of the pixel array as taught by Borgos in order to optimize the size of detected portions ([0102] of Borgos).
Although Borgos teaches differing micropixel sizes based on distances from the center of the pixel array as shown above, Wang modified by Borgos does not explicitly teach such that a macro pixel size increases as distance from the center of the pixel array increases.
However, McCaffrey teaches, in an analogous field of endeavor (e.g. pixel analysis), providing a variable macro pixel size according to a desired resolution (see e.g. Fig. 5, reproduced below and corresponding description). 

    PNG
    media_image1.png
    395
    437
    media_image1.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang modified by Borgos with such that a macro pixel size increases as distance from the center of the pixel array increases since discovering the optimum value of a result effective variable, i.e. micropixel size, involves only routine skill in the art. The motivation for doing so would be to ensure the desired resolution is provided at desired locations of the pixel array ([0022] of McCaffrey.
Wang is also silent on wherein each of the first macro pixel and the second micropixel includes unit pixels sharing a floating diffusion.
However, Nakata teaches in the same field of endeavor, unit pixels (photodiodes 41-1 to 41-4 in Fig. 2, reproduced below, and corresponding description) sharing a floating diffusion (common floating diffusion section 51 in Fig. 2 and corresponding description).

    PNG
    media_image2.png
    395
    280
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein each of the first macro pixel and the second micropixel includes unit pixels sharing a floating diffusion as taught by Nakata in order to be able to add output signals from individual pixels ([0016] of Nakata).
Regarding claim 4, Wang modified by Gbati, Borgos, McCaffrey, and Nakata discloses the limitations of claim 1 as stated above. Wang further discloses a biometric signal generator configured to obtain the biometric signal by applying a predetermined weight to the digital signal and summing the predetermined weight and the digital signal (“the extraction unit may be configured to combine, per pixel or group of pixels and per image frame, image data values of at least two different wavelength channels as a weighted average to obtain said PPG signal [biometric signal] from said combined image data values.” [0041]).
Although Wang discloses a digital signal as stated above, Wang fails to disclose an analog-to-digital converter configured to convert the pixel signal into a digital signal.
However, Nakata teaches, in the same field of endeavor, an analog-to-digital converter configured to convert the pixel signal into a digital signal (“That is, the image signal reading section 533 reads the analog signal of each pixel unit from the pixel section 532 as the image signal and performs A/D (Analog/Digital) conversion to obtain digital image signal, and supplies the same to the image processing section 515.” [0232]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with an analog-to-digital converter configured to convert the pixel signal into a digital signal as taught by Nakata in order to provide a digital representation of the pixel signal ([0031] of Wang). 
Regarding claim 7, Wang modified by Gbati, Borgos, McCaffrey, and Nakata discloses the limitations of claim 4 as stated above and Nakata further teaches the controller further comprises an amplifier configured to amplify the pixel signal; and the analog-to-digital converter is configured to convert the pixel signal amplified by the amplifier into the digital signal (“That is, the image signal reading section 533 reads the analog signal of each pixel unit from the pixel section 532 as the image signal and performs A/D (Analog/Digital) conversion to obtain digital image signal, and supplies the same to the image processing section 515. Here, when one pixel unit includes plural small pixels, the image signal reading section 533 amplifies and/or adds pixel signal from each small pixel before or after the A/D conversion upon the necessity to generate pixel signal of pixel unit.” [0232]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the controller further comprises an amplifier configured to amplify the pixel signal; and the analog-to-digital converter is configured to convert the pixel signal amplified by the amplifier into the digital signal as taught by Nakata in order to provide a digital representation of the pixel signal ([0031] of Wang).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati, Borgos, McCaffrey, and Nakata as applied to claim 1 above and further in view of Gunther et al. (US 2016/0132732, May 12, 2016, hereinafter “Gunther”).
Regarding claim 3, Wang modified by Gbati, Borgos, McCaffrey, and Nakata discloses the limitations of claim 1 as stated above. Borgos further teaches wherein the first macro pixel is disposed in a first location of the pixel array, and the second micropixel is disposed in a second location of the pixel array (see “separately addressable sensing region” [0102]). Wang modified by Borgos is silent on the second location being farther from the center of the pixel array than the first location. 
However, Gunther teaches, in the same field of endeavor, the second location being farther from the center of the pixel array than the first location (see Figs. 1C-D, reproduced below, and corresponding description).

    PNG
    media_image3.png
    614
    515
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    597
    516
    media_image4.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the second location being farther from the center of the pixel array than the first location as taught by Gunther in order to adjust binning size according to particular regions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati, Borgos, McCaffrey, and Nakata as applied to claim 1 above and further in view of Alakarhu et al. (US 2008/0260291, October 23, 2008, hereinafter “Alakarhu”) and Licata (US 2015/0222919, August 6, 2015).
Regarding claim 5, Wang modified by Gbati, Borgos, McCaffrey, and Nakata discloses the limitations of claim 4 as stated above. Borgos further teaches wherein the first macro pixel is disposed in a first location of the pixel array, and the second micropixel is disposed in a second location of the pixel array (see “separately addressable sensing region” [0102]). Wang modified by Borgos is silent on: the second location being farther from a center of the pixel array than the first location; and a first predetermined weight value, applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second predetermined weight value, applied to a second digital signal converted from a second pixel signal generated by the second macro pixel, the first predetermined weight value and the second predetermined weight value differing from each other based on the respective distances of the first macro pixel and the second macro pixel from the center of the pixel array.
However, Alakarhu teaches, in the same field of endeavor, wherein: the one or more macro pixels comprise a first macro pixel disposed in a first location of the pixel array (macro pixel 54 in Fig. 5, re-produced below, and corresponding description), and a second macro pixel disposed in a second location of the pixel array, the second location being farther from a center of the pixel array than the first location (macro pixel 50 in Fig. 5 and corresponding description); and a first predetermined weight value, applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second predetermined weight value, applied to a second digital signal converted from a second pixel signal generated by the second macro pixel (“perform binning in such a way that pixels are weighted with different weights of the binned (e.g., averaged) pixels formed by the binning” [0057]).

    PNG
    media_image5.png
    344
    487
    media_image5.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the second location being farther from a center of the pixel array than the first location; and a first predetermined weight value, applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second predetermined weight value, applied to a second digital signal converted from a second pixel signal generated by the second macro pixel as taught by Alakarhu in order to reduce artifacts in images ([0048] of Alakarhu).
Wang modified by Alakarhu fails to disclose the first predetermined weight value and the second predetermined weight value differing from each other based on the respective distances of the first macro pixel and the second macro pixel from the center of the pixel array. 
However, Licata teaches, in an analogous field of endeavor (e.g. pixel analysis), the first predetermined weight value and the second predetermined weight value differing from each other based on the respective distances of the first macro pixel and the second macro pixel from the center of the pixel array (“Center grid blocks may be weighted higher than border grid blocks. For example, a moderate level of motion in a center grid block may receive a higher motion score than a high level of motion in an off-center grid block or grid block near the edge of the frame. The server 125 may determine a grid block weight that is inversely proportional to a distance from the center of the frame. The motion score for each grid block may be multiplied by the grid block weight.” [0035]; also see [0019]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the first predetermined weight value and the second predetermined weight value differing from each other based on the respective distances of the first macro pixel and the second macro pixel from the center of the pixel array as taught by Licata in order to account for differences according to pixel position. 

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati, Borgos, McCaffrey, and Nakata as applied to claims 1 and 4 above and further in view of Gozzini et al. (US 2018/0046837, February 15, 2018, applicant submitted prior art via the IDS, hereinafter “Gozzini”).
Regarding claim 6, Wang modified by Gbati, Borgos, McCaffrey, and Nakata discloses the limitations of claim 4 as stated above but fails to disclose wherein the controller further comprises a light source driver configured to synchronize a driving timing of the light source with a detection timing of the pixel signal. 
However, Gozzini teaches, in the same field of endeavor, wherein the controller further comprises a light source driver configured to synchronize a driving timing of the light source with a detection timing of the pixel signal (“may be desirable that the light source 41 be synchronized with the optical image sensor 31, and more particularly, signal acquisition of the optical image sensor. For example, the light source 41 may cooperate with the optical image sensor 31 so that the optical image sensor operates in one or both of a rolling shutter mode and a global shutter mode, as will be appreciated by those skilled in the art.” [0044]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the controller further comprises a light source driver configured to synchronize a driving timing of the light source with a detection timing of the pixel signal as taught by Gozzini in order to improve tolerance to background light or interference and reduce power consumption ([0044] of Gozzini).
Regarding claim 10, Wang modified by Gbati, Borgos, McCaffrey, and Nakata discloses the limitations of claim 1 as stated above but is silent on further comprising an optical filter and a microlens, both disposed on an upper portion of the pixel array. 
However, Gozzini teaches, in the same field of endeavor, an optical filter (“the optical image sensor 31 may cooperate with a filter, for example, a narrow band spectral filter, that may correspond to the spectra of the light source 41. The filter may reduce background effects on finger recognition or increase tolerance to the background. The filter may be an optical filter, for example.” [0044]) and a microlens (“The display layer 36 illustratively includes an array of display pixels 38 and/or micro-lenses for displaying images, as will be appreciated by those skilled in the art. In particular, the display layer 36 may be part of a light-emitting diode (LED) display. The LEDs or display pixels 38 may be spaced apart to allow light to pass through, and may be aligned with the openings 51 or pin holes.” [0051]), both disposed on an upper portion of the pixel array (pixel array of optical image sensor 31 in Fig. 3 and corresponding description).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with an optical filter and a microlens, both disposed on an upper portion of the pixel array as taught by Gozzini in order to reduce background effects and increase tolerance to the background ([0044] of Gozzini) and in order to provide a display option ([0051] of Gozzini). 
Regarding claim 11, Wang modified by Gbati, Borgos, Nakata, McCaffrey, and Gozzini discloses the limitations of claim 10 as stated above. Gozzini further teaches, in the same field of endeavor, wherein the optical filter comprises a near-infrared filter through which only a light signal in a near-infrared region in the reflected light signal passes (“A visible light source or invisible light source (e.g., infrared (IR) or ultraviolet (UV)) [...] the optical image sensor 31 may cooperate with a filter, for example, a narrow band spectral filter, that may correspond to the spectra of the light source 41” [0044]; also see “near infrared (NIR) light” in [0067]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the optical filter comprises a near-infrared filter through which only a light signal in a near-infrared region in the reflected light signal passes as taught by Gozzini in order to reduce background effects and increase tolerance to the background ([0044] of Gozzini). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati, Borgos, McCaffrey, and Nakata as applied to claim 1 above and further in view of Huang et al. (US 2015/0008308, January 8, 2015, hereinafter “Huang”).
Regarding claim 8, Wang modified by Gbati, Borgos, McCaffrey, and Nakata discloses the limitations of claim 1 as stated above. Although Wang suggests a reduction in the time interval in which the controller detects and stores the pixel signal (“binning” described in [0058] results in a reduction in amount of data which reduces time), Wang modified by Gbati fails to explicitly disclose wherein a first time interval in which the controller detects and stores the pixel signal is shorter than a second time interval in which the controller converts the stored pixel signal into a digital signal.
However, Huang teaches, in the same field of endeavor, wherein a first time interval in which the controller detects and stores the pixel signal is shorter (Pixel Read Time circled in Fig. 2, re-produced below, and corresponding description) than a second time interval in which the controller converts the stored pixel signal into a digital signal (ADC Conversion Time circled in Fig. 2 and corresponding description).


    PNG
    media_image6.png
    548
    759
    media_image6.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang modified by Gbati with wherein a first time interval in which the controller detects and stores the pixel signal is shorter than a second time interval in which the controller converts the stored pixel signal into a digital signal as taught by Huang in order to reduce the overall time needed to convert the pixel signal to a digital signal (Abstract of Huang).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati, Borgos, McCaffrey, and Nakata as applied to claim 1 above and further in view of Addison et al. (US 2019/0269334, filed March 5, 2018, hereinafter “Addison”).
Regarding claim 9, Wang modified by Gbati, Borgos, McCaffrey, and Nakata discloses the limitations of claim 1 as stated above but fails to disclose wherein the controller is configured to convert the pixel signal into a digital signal in a state in which the light source is turned off.
However, Addison teaches, in the same field of endeavor, wherein the controller is configured to convert the pixel signal into a digital signal in a state in which the light source is turned off (“Control circuitry 470 may be coupled to light drive circuitry 430, front-end processing circuitry 450, and back-end processing circuitry 414, and may be configured to control the operation of these components. In some examples, control circuitry 470 may be configured to provide timing control signals to coordinate their operation. For example, light drive circuitry 430 may generate one or more light drive signals, which may be used to turn on and off light source 436, based on the timing control signals provided by control circuitry 470. Front-end processing circuitry 450 may use the timing control signals to operate synchronously with light drive circuitry 430. For example, front-end processing circuitry 450 may synchronize the operation of an analog-to-digital converter and a demultiplexer with the light drive signal based on the timing control signals. In addition, the back-end processing circuitry 414 may use the timing control signals to coordinate its operation with front-end processing circuitry 450.” [0106]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the controller is configured to convert the pixel signal into a digital signal in a state in which the light source is turned off as taught by Addison in order to provide coordination between various operating components ([0106] of Addison).

Claims 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Storm et al. (US 2012/0312963, December 13, 2012, hereinafter “Storm”), Addison, Nakata, Borgos, and McCaffrey.
Regarding claim 12, Wang discloses a biometric signal measuring device (“The present invention relates to a device, system and method for skin detection. To enable a reliable, accurate and fast detection the proposed device comprises an input interface (30) for obtaining image data of a scene, said image data comprising a time sequence of image frames, an extraction unit (31) for extracting a photoplethysmography (PPG) signal from a region of interest of said image data” abstract) comprising: 
a pixel array comprising a plurality of unit pixels (“The image frames captured by the imaging may particularly correspond to a video sequence captured by means of an analog or digital photosensor, e.g. in a (digital) camera. Such a camera usually includes a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR) or provide information for different spectral ranges, particularly enabling the extraction of PPG signals. The camera may provide an analog or digital signal. The image frames include a plurality of image pixels having associated pixel values. Particularly, the image frames include pixels representing light intensity values captured with different photosensitive elements of a photosensor.” [0058]), the plurality of unit pixels being grouped into one or more macro pixels (“Thereby, an image pixel may correspond to one photosensitive element of a photo-detector and its (analog or digital) output or may be determined based on a combination (e.g. through binning) of a plurality of the photosensitive elements.” [0058]; 
a readout circuit configured to detect, during a first time period, a pixel signal output by each of the one or more macro pixels (“The camera may provide an analog or digital signal. The image frames include a plurality of image pixels having associated pixel values.” [0058]) based on an external light signal (“When using a camera 18 the system 10 may further optionally comprise an illumination unit 22 (also called illumination source or light source or electromagnetic radiator), such as a lamp or LED, for illuminating/irradiating a region of interest 24, such as the skin of the patient's face (e.g. part of the cheek or forehead), with light, for instance in a predetermined wavelength range or ranges (e.g. in the red, green and/or infrared wavelength range(s)). The light reflected from said region of interest 24 in response to said illumination is detected by the camera 18.” [0059], Fig. 1 and corresponding description); and 
a controller (“processor or computer” [0063]) configured to control operation of the pixel array and the readout circuit (“an interface 20 for [...] providing medical personnel with an interface to change settings of the device 12, the camera 18, the illumination unit 22 and/or any other parameter of the system 10” [0060]), and to sum the digital signal to generate a biometric signal (“the extraction unit may be configured to combine, per pixel or group of pixels and per image frame, image data values of at least two different wavelength channels as a weighted average to obtain said PPG signal [biometric signal] from said combined image data values.” [0041]).
Although Wang discloses a digital signal (“The camera may provide an analog or digital signal.” [0058]), Wang fails to disclose and to convert the detected pixel signal into a digital signal during a second time period that is subsequent to and non-overlapping with the first time period.
However, Storm teaches, in the same field of endeavor, to convert the detected pixel signal into a digital signal during a second time period that is subsequent to and non-overlapping with the first time period (ADC convert in time period t2 in Fig. 5b, reproduced below, and corresponding description).

    PNG
    media_image7.png
    231
    322
    media_image7.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with to convert the detected pixel signal into a digital signal during a second time period that is subsequent to and non-overlapping with the first time period as taught by Storm in order to provide an improved frame rate ([0030] of Storm).
Further, although Wang discloses the control logic as stated above, Wang fails to disclose the control logic being configured to control operation timings of the pixel array and the readout circuit.
However, Addison teaches, in the same field of endeavor, the control logic being configured to control operation timings of the pixel array and the readout circuit (“In some examples, control circuitry 470 may be configured to provide timing control signals to coordinate their operation. For example, light drive circuitry 430 may generate one or more light drive signals, which may be used to turn on and off light source 436, based on the timing control signals provided by control circuitry 470. Front-end processing circuitry 450 may use the timing control signals to operate synchronously with light drive circuitry 430. For example, front-end processing circuitry 450 may synchronize the operation of an analog-to-digital converter and a demultiplexer with the light drive signal based on the timing control signals. In addition, the back-end processing circuitry 414 may use the timing control signals to coordinate its operation with front-end processing circuitry 450.” [0106]; also see [0107]-[0109], Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the control logic being configured to control operation timings of the pixel array and the readout circuit as taught by Addison in order to in order to provide coordination between various operating components ([0106] of Addison).
Wang is also silent on wherein each of the one or more macro pixels includes unit pixels sharing a floating diffusion.
However, Nakata teaches in the same field of endeavor, unit pixels (photodiodes 41-1 to 41-4 in Fig. 2, reproduced below, and corresponding description) sharing a floating diffusion (common floating diffusion section 51 in Fig. 2 and corresponding description).

    PNG
    media_image2.png
    395
    280
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein each of the one or more macro pixels includes unit pixels sharing a floating diffusion as taught by Nakata in order to be able to add output signals from individual pixels ([0016] of Nakata).
Wang is silent on wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the first number and the second number differing from each other based on respective distances of the first macro pixel and the second macro pixel from a center of the pixel array, such that a macro pixel size increases as distance from the center of the pixel array increases.
However, Borgos teaches, in the same field of endeavor, wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the first number and the second number differing from each other based on respective distances of the first macro pixel and the second macro pixel from a center of the pixel array (“In some implementations, a CCD (Charge-Coupled Device) or CMOS (Complementary Metal-Oxide-Semiconductor) detector can be used as either a single optical detector 240 or as a plurality of optical detection regions 244. A typical CCD or CMOS detector can have over 1 million pixels, and those in consumer grade digital cameras may have up to 8 million or more pixels in a 1-2 cm rectangular sensor. Each pixel, or separately addressable sensing region, may function as a separate optical detection region 244. " Binning" can also be used to effectively enlarge the detector sensing areas by combining the outputs of an N.times.M group of pixels (e.g., 2.times.2, 2.times.3, 3.times.3, etc). In some implementations, the size of the detected portion 264 for each optical detection region 244 can be dynamically adjusted by " binning." For example, during the life of a sensor the optical characteristics of the optical refractor 212, 214, or 216 can change and the size of the "binned" group of pixels can be dynamically adjusted during the life of the optical sensing system 104 to re-optimize the size of the detected portion 264. In some implementations, each group of pixels acting as a optical detection region 244 can have the same or different sizes, which can be optimized depending upon the portion of the speckle pattern 260 received by that group of pixels.” [0102]; examiner notes that the portion of the speckle pattern received by each group of pixels is related to the location of the group of pixels and therefore is based on distances from a center of the pixel array).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the first number and the second number differing from each other based on respective distances of the first macro pixel and the second macro pixel from a center of the pixel array as taught by Borgos in order to optimize the size of detected portions ([0102] of Borgos).
Although Borgos teaches differing micropixel sizes based on distances from the center of the pixel array as shown above, Wang modified by Borgos does not explicitly teach such that a macro pixel size increases as distance from the center of the pixel array increases.
However, McCaffrey teaches, in an analogous field of endeavor (e.g. pixel analysis), providing a variable macro pixel size according to a desired resolution (see e.g. Fig. 5, reproduced below and corresponding description). 

    PNG
    media_image1.png
    395
    437
    media_image1.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang modified by Borgos with such that a macro pixel size increases as distance from the center of the pixel array increases since discovering the optimum value of a result effective variable, i.e. micropixel size, involves only routine skill in the art. The motivation for doing so would be to ensure the desired resolution is provided at desired locations of the pixel array ([0022] of McCaffrey.

Regarding claim 13, Wang further discloses wherein during the first time period, a photodiode included in each of the unit pixels is configured to generate charge (“a CMOS or CCD sensor [...] Particularly, the image frames include pixels representing light intensity values captured with different photosensitive elements of a photosensor. These photosensitive elements may be sensitive in a specific spectral range (i.e. representing a specific color). The image frames include at least some image pixels being representative of a skin portion of the person. Thereby, an image pixel may correspond to one photosensitive element of a photo-detector and its (analog or digital) output or may be determined based on a combination (e.g. through binning) of a plurality of the photosensitive elements.” [0058]) based on the external light signal (“illuminating/irradiating a region of interest 24, such as the skin of the patient's face (e.g. part of the cheek or forehead), with light, for instance in a predetermined wavelength range or ranges (e.g. in the red, green and/or infrared wavelength range(s)). The light reflected from said region of interest 24 in response to said illumination is detected by the camera 18” [0059]).
Regarding claim 14, Wang further discloses further comprising a light source configured to output a light signal to an object (“an illumination unit 22 (also called illumination source or light source or electromagnetic radiator), such as a lamp or LED, for illuminating/irradiating a region of interest 24” [0059]), wherein the pixel array is configured to sense the external light signal as a reflection of the output light signal reflected from the object (“The light reflected from said region of interest 24 in response to said illumination is detected by the camera 18.” [0059]).
Regarding claim 16, Wang modified by Storm, Addison, Nakata, Borgos, and McCaffrey discloses the limitations of claim 12 as stated above. Storm further suggests wherein the first time period (t1 in Fig. 5b and corresponding description) is shorter than the second time period (t2 in Fig. 5b and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the first time period is shorter than the second time period as taught by -- in order to provide an improved frame rate ([0030] of Storm).

Claims 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Storm, Addison, Nakata, Borgos, and McCaffrey as applied to claims 12 and 14 above and further in view of Huang.
Regarding claim 15, Wang modified by Storm, Addison, Nakata, Borgos, and McCaffrey discloses the limitations of claim 14 as stated above but fails to disclose wherein the light source is configured to output the light signal to the object in a global shutter manner.
However, Huang teaches, in the same field of endeavor, wherein the light source is configured to output the light signal to the object in a global shutter manner (“Timing and control circuitry 48 controls both the row addressing and row driver circuitry 44 and the column readout circuitry 43 [...] global shutter readout” [0056]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the light source is configured to output the light signal to the object in a global shutter manner by Huang in order to reduce the overall time needed to convert the pixel signal to a digital signal (Abstract of Huang).
Regarding claim 17, Wang modified by Storm, Addison, Nakata, Borgos, and McCaffrey discloses the limitations of claim 12 as stated above. Although Storm suggests wherein the readout circuit is configured to sequentially scan row lines connected to the one or more macro pixels to detect the pixel signal from each of the one or more macro pixels ([0029]), Wang fails to disclose wherein the readout circuit is configured to sequentially scan row lines connected to the one or more macro pixels to detect the pixel signal from each of the one or more macro pixels.
However, Huang teaches, in the same field of endeavor, wherein the readout circuit is configured to sequentially scan row lines connected to the one or more macro pixels to detect the pixel signal from each of the one or more macro pixels (“Timing and control circuitry 48 controls both the row addressing and row driver circuitry 44 and the column readout circuitry 43 [...] provide timing control signals in accordance with rolling shutter readout” [0056]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the readout circuit is configured to sequentially scan row lines connected to the one or more macro pixels to detect the pixel signal from each of the one or more macro pixels as taught by Huang in order to reduce the overall time needed to convert the pixel signal to a digital signal (Abstract of Huang).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nakata, Alakarhu, and Yang et al. (US 2013/0223735, August 29. 2013, hereinafter “Yang”).
Regarding claim 18, Wang discloses a biometric signal measuring device (“The present invention relates to a device, system and method for skin detection. To enable a reliable, accurate and fast detection the proposed device comprises an input interface (30) for obtaining image data of a scene, said image data comprising a time sequence of image frames, an extraction unit (31) for extracting a photoplethysmography (PPG) signal from a region of interest of said image data” abstract) comprising: 
a pixel array including a plurality of unit pixels connected to a plurality of row lines and a plurality of column lines (“The image frames captured by the imaging may particularly correspond to a video sequence captured by means of an analog or digital photosensor, e.g. in a (digital) camera. Such a camera usually includes a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR) or provide information for different spectral ranges, particularly enabling the extraction of PPG signals. The camera may provide an analog or digital signal. The image frames include a plurality of image pixels having associated pixel values. Particularly, the image frames include pixels representing light intensity values captured with different photosensitive elements of a photosensor.” [0058]); 
a binning controller configured to group the plurality of unit pixels to obtain one or more macro pixels (“Thereby, an image pixel may correspond to one photosensitive element of a photo-detector and its (analog or digital) output or may be determined based on a combination (e.g. through binning) of a plurality of the photosensitive elements.” [0058]); and 
a controller configured to generate a biometric signal (“An extraction unit 31 extracts a PPG signal [biometric signal] 41 from a region of interest of said image data, wherein said region of interest may a single pixel or a group of pixel or an area resulting from a segmentation of one or more image frames.” [0062]; also see [0063]) by applying a predetermined weight to the digital signal (“the extraction unit may be configured to combine, per pixel or group of pixels and per image frame, image data values of at least two different wavelength channels as a weighted average to obtain said PPG signal from said combined image data values” [0041]),
Although Wang discloses the digital signal as stated above, Wang fails to disclose the controller being configured to convert a pixel signal generated by each of the one or more macro pixels based on an external light signal into a digital signal, and
wherein each of the first macro pixel and the second macro pixel includes unit pixels sharing a floating diffusion.
However, Nakata teaches, in the same field of endeavor, the controller being configured to convert a pixel signal generated by each of the one or more macro pixels based on an external light signal into a digital signal (“That is, the image signal reading section 533 reads the analog signal of each pixel unit from the pixel section 532 as the image signal and performs A/D (Analog/Digital) conversion to obtain digital image signal, and supplies the same to the image processing section 515.” [0232]), and
wherein each of the first macro pixel and the second macro pixel includes unit pixels (photodiodes 41-1 to 41-4 in Fig. 2, reproduced below, and corresponding description) sharing a floating diffusion (common floating diffusion section 51 in Fig. 2 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the controller being configured to convert a pixel signal generated by each of the one or more macro pixels based on an external light signal into a digital signal as taught by Nakata in order to provide a digital representation of the pixel signal ([0031] of Wang). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein each of the first macro pixel and the second macro pixel includes unit pixels sharing a floating diffusion as taught by Nakata in order to be able to add output signals from individual pixels ([0016] of Nakata).
Wang also fails to disclose wherein the one or more macro pixels comprise a first macro pixel disposed in a first location of the pixel array, and a second macro pixel disposed in a second location of the pixel array, the second location being farther from the center of the pixel array than the first location; and wherein a first predetermined weight value, as the predetermined weight, applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second predetermined weight value, applied to a second digital signal converted from a second pixel signal generated by the second macro pixel, the first predetermined weight value and the second predetermined weight value differing from each other based on respective distances of the first macro pixel and the second macro pixel from the center of the pixel array, such that an applied weight increases as distance from the center of the pixel array increases.
However, Alakarhu teaches, in the same field of endeavor, wherein: the one or more macro pixels comprise a first macro pixel disposed in a first location of the pixel array (macro pixel 54 in Fig. 5, re-produced below, and corresponding description), and a second macro pixel disposed in a second location of the pixel array, the second location being farther from a center of the pixel array than the first location (macro pixel 50 in Fig. 5 and corresponding description); and a first predetermined weight value, applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second predetermined weight value, applied to a second digital signal converted from a second pixel signal generated by the second macro pixel (“perform binning in such a way that pixels are weighted with different weights of the binned (e.g., averaged) pixels formed by the binning” [0057]).

    PNG
    media_image5.png
    344
    487
    media_image5.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the second location being farther from a center of the pixel array than the first location; and a first predetermined weight value, applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second predetermined weight value, applied to a second digital signal converted from a second pixel signal generated by the second macro pixel as taught by Alakarhu in order to reduce artifacts in images ([0048] of Alakarhu).
Wang modified by Alakarhu fails to disclose the first predetermined weight value and the second predetermined weight value differing from each other based on respective distances of the first macro pixel and the second macro pixel from the center of the pixel array, such that an applied weight increases as distance from the center of the pixel array increases. 
However, Yang teaches, in an analogous field of endeavor (e.g. pixel analysis), the first predetermined weight value and the second predetermined weight value differing from each other based on respective distances of the first macro pixel and the second macro pixel from the center of the pixel array, such that an applied weight increases as distance from the center of the pixel array increases (“Hence in the embodiment, the position weight W.sub.R is positively proportional to the distance between the position X.sub.i and Y.sub.i of pixel and the image center (X.sub.0, Y.sub.0). In other words, if a position X.sub.i and Y.sub.i of pixel is located at the image center (X.sub.0, Y.sub.0) with image height `0`, the position weight W.sub.R takes the minimal value; if a position X.sub.i and Y.sub.i of pixel ie located at the peripheral with the greatest image height, for example, at (X.sub.max, Y.sub.max), the position weight W.sub.R takes the maximal value. It should be noted that other schemes for adjusting the position weight W.sub.R according to the distance between the position X.sub.i and Y.sub.i of the pixel and the image center (X.sub.0, Y.sub.0), i.e., the ones not limited by Formula 1, are allowed by the invention. However the position weight W.sub.R is preferably arranged to ascend along with the ascending distance between the position X.sub.i and Y.sub.i of the pixel and the image center (X.sub.0, Y.sub.0).” [0028]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang modified by Alakarhu with the first predetermined weight value and the second predetermined weight value differing from each other based on respective distances of the first macro pixel and the second macro pixel from the center of the pixel array, such that an applied weight increases as distance from the center of the pixel array increases as taught by Yang in order to account for differences according to pixel position.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nakata, Alakarhu, and Yang as applied to claim 18 above and further in view of Gaucel et al. (US 2014/0177973, June 26, 2014, hereinafter “Gaucel”).
	Regarding claim 19, Wang modified by Nakata, Alakarhu, and Yang discloses the limitations of claim 18 as stated above but fails to disclose wherein the binning controller is configured to generate the one or more macro pixels by binning the plurality of row lines. 
	However, Gaucel teaches, in an analogous field of endeavor (e.g. binning to form macropixels e.g. see [0062]), generating the one or more macro pixels by binning the plurality of row lines (“In the non-limiting example of the invention illustrated by FIG. 3, the macropixels are formed by pixels grouped by rows, in the alignment of the interferometric fringes, not shown in the figure.” [0061], Fig. 3 and corresponding description). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the binning controller is configured to generate the one or more macro pixels by binning the plurality of row lines as taught by Gaucel in order to provide the required resolution ([0005] of Gaucel). 
Regarding claim 20, Wang further discloses wherein the pixel signal is generated by summing output signals of unit pixels included in each of the one or more macro pixels (“the extraction unit may be configured to combine, per pixel or group of pixels and per image frame, image data values of at least two different wavelength channels as a weighted average to obtain said PPG signal from said combined image data values.” [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793